

Exhibit 10.2
 
WARRANT TO PURCHASE STOCK


Company:  NORTH AMERICAN SCIENTIFIC, INC., a Delaware corporation.
Number of Shares: 99,337 [an amount equal to $150,000/Warrant Price]
Class of Stock:  Common Stock
 
Warrant Price:  The lower of: (i) the closing price of the Company’s common
stock on the date the Company’s Board of Directors approves the issuance of this
Warrant or (ii) the closing price of the Company’s common stock on the Issue
Date.
 
Issue Date:
May 28, 2008
 
Expiration Date:
May 28, 2013
 



THIS WARRANT CERTIFIES THAT, for the agreed upon value of $1.00 and for other
good and valuable consideration, SILICON VALLEY BANK ("Holder") is entitled to
purchase the number of fully paid and nonassessable shares of the common stock,
$0.01 par value per share (the "Shares") of the company (the "Company") at the
Warrant Price, all as set forth above and as adjusted pursuant to Article 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.
 
ARTICLE 1. EXERCISE.


1.1 Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise in substantially the form attached as Appendix 1 to
the principal office of the Company. Unless Holder is exercising the conversion
right set forth in Article 1.2, Holder shall also deliver to the Company a
check, wire transfer (to an account designated by the Company), or other form of
payment acceptable to the Company for the aggregate Warrant Price for the Shares
being purchased.


1.2 Conversion Right. In lieu of exercising this Warrant as specified in Article
1.1, Holder may from time to time convert this Warrant, in whole or in part,
into a number of Shares determined by dividing (a) the aggregate fair market
value of the Shares or other securities otherwise issuable upon exercise of this
Warrant minus the aggregate Warrant Price of such Shares by (b) the fair market
value of one Share. The fair market value of the Shares shall be determined
pursuant to Article 1.3.


1.3 Fair Market Value. If the Company’s common stock is traded in a public
market and the Shares are common stock, the fair market value of each Share
shall be the closing price of a Share reported for the business day immediately
before Holder delivers its Notice of Exercise to the Company. . If the Company’s
common stock is not traded in a public market, the Board of Directors of the
Company shall determine fair market value in its reasonable good faith judgment.
 

--------------------------------------------------------------------------------


 
1.4 Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this Warrant and, if applicable, the Company receives payment of the
aggregate Warrant Price, the Company shall deliver to Holder certificates for
the Shares acquired and, if this Warrant has not been fully exercised or
converted and has not expired, a new Warrant representing the Shares not so
acquired.


1.5 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.


1.6 Treatment of Warrant Upon Acquisition of Company.


1.6.1 "Acquisition". For the purpose of this Warrant, "Acquisition" means any
sale, license, or other disposition of all or substantially all of the assets of
the Company, or any reorganization, consolidation, or merger of the Company
where the holders of the Company's securities before the transaction
beneficially own less than 50% of the outstanding voting securities of the
surviving entity after the transaction.


1.6.2 Treatment of Warrant at Acquisition.
 
A) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is not an asset sale and in which the sole consideration is
cash, either (a) Holder shall exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (b) if Holder elects not to exercise the
Warrant, this Warrant will expire upon the consummation of such Acquisition. The
Company shall provide the Holder with written notice of its request relating to
the foregoing (together with such reasonable information as the Holder may
request in connection with such contemplated Acquisition giving rise to such
notice), which is to be delivered to Holder not less than ten (10) days prior to
the closing of the proposed Acquisition.
 
B) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is an “arms length” sale of all or substantially all of the
Company’s assets (and only its assets) to a third party that is not an Affiliate
(as defined below) of the Company (a “True Asset Sale”), either (a) Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition or (b) if Holder elects not to exercise the Warrant, this Warrant
will continue until the Expiration Date if the Company continues as a going
concern following the closing of any such True Asset Sale. The Company shall
provide the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.
 

--------------------------------------------------------------------------------


 
C) Upon the closing of any Acquisition other than those particularly described
in subsections (A) and (B) above, the successor entity shall assume the
obligations of this Warrant, and this Warrant shall be exercisable for the same
securities, cash, and property as would be payable for the Shares issuable upon
exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing. The
Warrant Price and/or number of Shares shall be adjusted accordingly.
 
As used herein “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten (10) percent or more of the stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person’s or entity’s officers,
directors, joint venturers or partners, as applicable.


ARTICLE 2. ADJUSTMENTS TO THE SHARES.


2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
the Shares payable in common stock, or other securities, then upon exercise of
this Warrant, for each Share acquired, Holder shall receive, without cost to
Holder, the total number and kind of securities to which Holder would have been
entitled had Holder owned the Shares of record as of the date the dividend
occurred. If the Company subdivides the Shares by reclassification or otherwise
into a greater number of shares or takes any other action which increase the
amount of stock into which the Shares are convertible, the number of shares
purchasable hereunder shall be proportionately increased and the Warrant Price
shall be proportionately decreased, but the aggregate purchase price payable for
the total number of shares purchasable under this Warrant (as adjusted) shall
remain the same. If the outstanding shares are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased (but the aggregate purchase price payable for
the total number of Shares purchasable under this Warrant, as adjusted, shall
remain the same), and the number of Shares shall be proportionately decreased.


2.2 Reclassification, Exchange, Combinations or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. The Company or its successor shall promptly issue to Holder an
amendment to this Warrant setting forth the number and kind of such new
securities or other property issuable upon exercise or conversion of this
Warrant as a result of such reclassification, exchange, substitution or other
event that results in a change of the number and/or class of securities issuable
upon exercise or conversion of this Warrant. The amendment to this Warrant shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price (but not to the aggregate purchase
price payable for the total number of Shares purchasable under this Warrant (as
adjusted), which shall remain the same) and to the number of securities or
property issuable upon exercise of the new Warrant. The provisions of this
Article 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.
 

--------------------------------------------------------------------------------


 
2.3 Adjustments for Diluting Issuances. In the event the Company, within one
year of the date hereof should issue additional shares of Common Stock, or
options, warrants or other securities (including units comprising shares of
Common Stock and other securities or rights) convertible into Common Stock
(collectively, “Convertible Securities”), at a per share Value attributable to
Common Stock less than the Warrant Price in effect immediately prior to such
issuance, the Warrant Price shall be reduced to such lower Value; provided
however, that no adjustment shall be made with respect to issuances by the
Company of shares of Common Stock at not less than the then fair market value
per share of Common Stock to its officers, directors and employees pursuant to
its 2006 Stock Plan, 2000 Employee Stock Purchase Plan, 2003 Non-Employee
Directors’ Equity Compensation Plan and 2008 Non-Employee Directors Compensation
Plan and any other employee incentive plans approved by the Company’s
stockholders. In addition to a reduction in the Warrant Price as aforesaid, the
number of shares issuable upon exercise of this Warrant shall be proportionately
increased (such that the percentage of the total equity obtainable upon exchange
remains the same). For purposes hereof, the term “Value” shall take into account
the effective price of any security which is comprised of Common Stock (or
Convertible Securities) and other securities or rights, such as, for example, a
unit which includes Common Stock and a warrant to purchase Common Stock, a
Convertible Security or right (such as a stock appreciation right).  


2.4 No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of all the provisions of this Article 2 and
in taking all such action as may be necessary or appropriate to protect Holder's
rights under this Article against impairment.


2.5 Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of this Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder the amount computed by multiplying
the fractional interest by the fair market value of a full Share.


2.6 Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company shall promptly notify Holder in writing, and, at the Company’s
expense, promptly compute such adjustment, and furnish Holder with a certificate
of its Chief Financial Officer setting forth such adjustment and the facts upon
which such adjustment is based. The Company shall, upon written request, furnish
Holder a certificate setting forth the Warrant Price in effect upon the date
thereof and the series of adjustments leading to such Warrant Price.
 

--------------------------------------------------------------------------------


 
ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.


3.1 Representations and Warranties. The Company represents and warrants to the
Holder as follows: All Shares which may be issued upon the exercise of the
purchase right represented by this Warrant, and all securities, if any, issuable
upon conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.


3.2 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon any of its stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
offer for sale any shares of the Company's capital stock (or other securities
convertible into such capital stock), other than (i) pursuant to the Company's
stock option or other compensatory plans, (ii) in connection with commercial
credit arrangements or equipment financings, or (iii) in connection with
strategic transactions for purposes other than capital raising; (c) to effect
any reclassification or recapitalization of any of its stock; (d) to merge or
consolidate with or into any other corporation, or sell, lease, license, or
convey all or substantially all of its assets, or to liquidate, dissolve or wind
up; or (e) to offer holders of registration rights the opportunity to
participate in an underwritten public offering of the Company's securities for
cash, then, in connection with each such event, the Company shall give Holder:
(1) at least 10 days prior written notice of the date on which a record will be
taken for such dividend, distribution, or subscription rights (and specifying
the date on which the holders of common stock will be entitled thereto) or for
determining rights to vote, if any, in respect of the matters referred to in (a)
and (b) above; (2) in the case of the matters referred to in (c) and (d) above
at least 10 days prior written notice of the date when the same will take place
(and specifying the date on which the holders of common stock will be entitled
to exchange their common stock for securities or other property deliverable upon
the occurrence of such event); and (3) in the case of the matter referred to in
(e) above, notice of such offer at the same time or promptly after it is given
to the holders of such registration rights.


3.3 Registration Under Securities Act of 1933, as amended. The Company agrees
that the Shares or, if the Shares are convertible into common stock of the
Company, such common stock, shall have certain “piggyback” and “S-3”
registration rights pursuant to and as set forth in Section 6.1 of the Company’s
Securities Purchase Agreement dated as of December 12, 2007. The provisions set
forth in such Securities Purchase Agreement identified above in effect as of the
Issue Date may not be amended, modified or waived without the prior written
consent of Holder unless such amendment, modification or waiver affects the
rights associated with the Shares in the same manner as such amendment,
modification, or waiver affects the rights associated with all other shares of
the same series and class as the Shares granted to Holder.


3.4 No Shareholder Rights. Except as provided in this Warrant, the Holder will
not have any rights as a shareholder of the Company until the exercise of this
Warrant.
 

--------------------------------------------------------------------------------


 
ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER. The Holder represents and
warrants to the Company as follows:


4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by the Holder will be acquired for investment for
the Holder’s account, not as a nominee or agent, and not with a view to the
public resale or distribution within the meaning of the Act. Holder also
represents that the Holder has not been formed for the specific purpose of
acquiring this Warrant or the Shares.


4.2 Disclosure of Information. The Holder has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. The Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Holder or to which the
Holder has access.


4.3 Investment Experience. The Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. The Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that the Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that the Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables the Holder to be aware of the character,
business acumen and financial circumstances of such persons.


4.4  Accredited Investor Status. The Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.


4.5 The Act. The Holder understands that this Warrant and the Shares issuable
upon exercise or conversion hereof have not been registered under the Act in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of the Holder’s investment intent as
expressed herein. The Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.


ARTICLE 5. MISCELLANEOUS.


5.1 Term. This Warrant is exercisable in whole or in part at any time and from
time to time on or before the Expiration Date. 
 

--------------------------------------------------------------------------------


 
5.2 Legends. This Warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.


5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Silicon Valley Bank (“Bank”) to provide an opinion
of counsel if the transfer is to Bank’s parent company, SVB Financial Group
(formerly Silicon Valley Bancshares), or any other affiliate of Bank.
Additionally, the Company shall also not require an opinion of counsel, so long
as Rule 144 remains in effect in relevant part in substantially its current
form, if (a) in the reasonable judgment of the Company, based in part upon
reasonably detailed representations by the Holder or the selling broker, as
appropriate, there is no material question as to the availability of current
information as referenced in Rule 144(c), Holder has complied with Rule 144(d)
and the selling broker has complied with Rule 144(f), and (b) the Company is
provided with a copy of Holder's notice of proposed sale.


5.4 Transfer Procedure. After receipt by Bank of the executed Warrant, Bank will
transfer all of this Warrant to SVB Financial Group, by execution of an
Assignment substantially in the form of Appendix 2. Subject to the provisions of
Article 5.3 and upon providing Company with written notice, SVB Financial Group
and any subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant (or the Shares issuable directly or
indirectly, upon conversion of the Shares, if any) to any transferee, provided,
however, in connection with any such transfer, SVB Financial Group or any
subsequent Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable). The Company may
refuse to transfer this Warrant or the Shares to any person who directly
competes with the Company, unless, in either case, the stock of the Company is
publicly traded.
 

--------------------------------------------------------------------------------


 
5.5 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may (or on the first business day after transmission by
facsimile) be, in writing by the Company or such Holder from time to time.
Effective upon receipt of the fully executed Warrant and the initial transfer
described in Article 5.4 above, all notices to the Holder shall be addressed as
follows until the Company receives notice of a change of address in connection
with a transfer or otherwise:


SVB Financial Group
Attn: Treasury Department
3003 Tasman Drive, HA 200
Santa Clara, CA 95054
Telephone: 408-654-7400
Facsimile: 408-496-2405


Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:
 
NORTH AMERICAN SCIENTIFIC, INC.
20200 Sunburst Street
Chatsworth, California 91311   
Telephone: (818) 734-8600
Facsimile: (818) 734-5223


5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.


5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.


5.8 Automatic Conversion upon Expiration. In the event that, upon the Expiration
Date, the fair market value of one Share (or other security issuable upon the
exercise hereof) as determined in accordance with Section 1.3 above is greater
than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to the Holder.


5.9 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.
 
5.10 Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles regarding conflicts of law.



--------------------------------------------------------------------------------


 